Citation Nr: 1755038	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  12-26 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for lupus erythematosus.  

3.  Entitlement to service connection for a neurological disability of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

T.S.E., Counsel  

 
INTRODUCTION

The Veteran served on inactive duty training between June 1988 and August 1988, on active duty for training from June 1989 to August 1989, and on active duty from October 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that no new and material evidence had been received to reopen claims for service connection for hypertension and lupus erythematosus, and which denied service connection for a bilateral leg condition, claimed as nerve damage. 

In April 2016, the Veteran was afforded a hearing at the RO by a Veterans Law Judge who is no longer with the Board.  A transcript of this hearing is of record. The undersigned has reviewed this transcript.  In May 2017, the Veteran was notified that he is entitled to another hearing.  See 38 U.S.C. § 7107 (c) (2012).  In a statement received that same month, the Veteran stated that he did not desire another hearing.  

In June 2016, the Board reopened the claims, and remanded them for additional development.  

The Board has recharacterized the Veteran's claim for a bilateral leg disability from its remand, to clarify the issue, which is for a neurological, as opposed to an orthopedic disability of the bilateral lower extremities.  See transcript of Veteran's hearing, held in April 2016. 

FINDINGS OF FACT

1.  The Veteran does not have hypertension, to include an undiagnosed illness manifested by hypertension, due to his service, or that was caused or aggravated by a service-connected disability.

2.  The Veteran does not have lupus erythematosus, to include an undiagnosed illness manifested by skin symptoms, due to his service.   

3.  The Veteran does not have a neurological disability of either lower extremity, to include an undiagnosed illness manifested by neurological symptoms of either lower extremity, due to his service. 


CONCLUSIONS OF LAW

1.  Criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 101, 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.317, 3.6 (2017).  

2.  Criteria for service connection for Lupus erythematosus have not been met.  38 U.S.C. §§ 101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2017).

3.  Criteria for service connection for neurological disability of a lower extremity have not been met.  38 U.S.C. §§ 101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran primarily contends that he incurred hypertension, lupus erythematosus, and bilateral leg disability during, or as a result of, his active duty service, including service in Southwest Asia.  The Veteran contends that each of the claimed disabilities may be a manifestation of an undiagnosed illness or of a medically-unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317 (2017).  The Veteran also contends that his current hypertension may be the result of, or at a minimum, is aggravated by, his service-connected PTSD.  See 38 C.F.R. § 3.310 (2017).  The Veteran argues that he has peripheral neuropathy of the legs, either as due to exposures to environmental hazards, or as due to vaccines and/or antibiotics required to prepare for potential exposures.  

More specifically, during his hearing, held in April 2016, the Veteran testified that with regard to the claim for lupus, he developed a spot on his head, and that doctors in the field incorrectly determined this to be an infected hair follicle, for which he was given some topical cream that did not alleviate his symptoms.  He indicated that he thought that he had lupus during his AIT (advanced infantry training) in 1989, prior to his service in Desert Storm, and that his service had aggravated this condition, to include aggravation due to inoculations or vaccines.  He stated that upon his return to the United States, he was treated by a private doctor, Dr. R.P., whose records are unobtainable, but who diagnosed him with lupus erythematosus.  He stated that he was treated for lupus for several years prior to the filing of his claim.  He indicated that a VA physician had told him that his service may have aggravated his lupus due to changes in the atmosphere, the temperature, and/or humidity.  

With regard to hypertension, he stated that he believed it started about the same time as his lupus, and that it was first diagnosed by VA physicians    He stated that he was not afforded a separation examination.  

With regard to the claim for a bilateral leg disability, the Veteran stated that following service, he first noticed symptoms in the form of numbness and tingling all over while doing yardwork.  He was told that he had nerve damage after a subsequent nerve conduction test.  The Veteran's representative stated that there were recent "press reports" from the Food and Drug Administration indicating scientific links between brain damage and service in Desert Storm.  He essentially argued that the Veteran may have been given an antibiotic, to include Ciprofloxacin ("Cipro"), to fight possible exposure to Anthrax, and that this may have caused nerve damage manifested by tingling, numbness in limbs, especially the hands and feet.  

In June 2010, the Veteran filed his claims.  In March 2011, the RO denied the claims.  The Veteran has appealed.

The Board notes that additional medical evidence has been received since the issuance of the most recent supplemental statement of the case, dated in February 2017.  However, as a prospective waiver of RO review is of record, dated in February 2017, no further development is required.  See 38 C.F.R. § 20.1304 (c) (2017).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include hypertension, systemic lupus erythematosus, and organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.   

VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  That is because section 8052 of the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 508, § 8052, 104 Stat. 1388 , 1388-351, amended the status governing line of duty determinations and the definition of a "service-connected" disability.  38 U.S.C. §§ 101 (16) and 105(a).  VA General Counsel precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993). 

With respect to tobacco-related disabilities, for claims filed after June 9, 1998 (as here), Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C. § 1103 (a) (2012).  

There is a clear distinction between individuals who serve on active duty and those who only serve on ACDUTRA (active duty for training).  An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  In Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010), the Court stated that the placement of the burden of proof on the Veteran was consistent with the distinction made in § 101(24) between an ACDUTRA claimant and an active duty claimant.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C. § 101(22), (24); 38 C.F.R. § 3.6(a), (c).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty or ACDUTRA, or from injury (but not disease) incurred or aggravated while performing INACDUTRA (inactive duty training).  Id.; see also 38 U.S.C. §§ 106, 1110; 38 C.F.R. § 3.303(a).

ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).  To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Further, the burden to establish "Veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson; Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010). 

The fact that a claimant has established status as a veteran for other periods of service does not obviate the need to establish that he is also a veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA. Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of pre-existing diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as a psychosis, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.304 (b), 3.306, 3.307, 3.309 (2017).  The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim."); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

"Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The United States Congress has defined the Persian Gulf War as beginning on August 2, 1990, the date that Iraq invaded the country of Kuwait, through a date to be prescribed by Presidential proclamation of law.  38 C.F.R. § 3.2(i) (2017). 

Service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran"; (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317 ]"; (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021"; and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

By definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117"); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995) ("The undiagnosed illness provisions of Public Law 103-446, as implemented by § 3.317, were specifically intended to relieve the unique situation in which certain Persian Gulf War veterans found themselves unable to establish entitlement to VA compensation because their illnesses currently cannot be diagnosed."). 

In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.

The Veteran's service treatment records for his active duty (AD) and Army Reserve duty (USAR) show the following: a March 1988 entrance examination report (USAR) does not show any relevant findings, other than a blood pressure of 120/50.  In July 1988, he waived a separation examination.  Between 1988 and 1990, he was given vaccines for typhoid, cholera, poliovirus, and influenza, as well as immunizations for adenovirus, meningitis, and rubella, and tetanus-diphtheria toxoid.  In July 1990 (USAR), he was treated for a rash under his chin.  His blood pressure was 122/64.  In October 1990, he was noted to be deployable.  
In April 1991 (AD), he sought treatment for an infection of his left arm caused by a shot that had been administered during his basic training three years before.  On examination, there was a pale two-centimeter in diameter lesion on his left shoulder.  The assessment was local reaction secondary to infection or keloid formation at possible smallpox immunization site.  His blood pressure was 112/78.  An April 1991 redeployment examination report (AD) show that his "head, face, neck and scalp," lower extremities, skin, and neurological system, were clinically evaluated as normal.  His blood pressure was 114/78.  In an associated "report of medical history," the Veteran stated, "I am in good health."  He indicated that he did not have a history of skin diseases, high or low blood pressure, neuritis, or paralysis.  A "Southwest Asia demobilization and redeployment medical evaluation," dated in April 1991 (AD), shows that the Veteran stated that he did not have any diseases or injuries while in the Southwest Asia region.  He denied receiving any medicine or other treatment at the present time.  With regard to the question, "Do you have any rash skin infection or sores?" he stated that he was sore from a shot he had been given three years before.  He was noted to have received two injections between January and March of 1991, and "nerve agent prophylaxis x 1-2 pills" in January 1991.  

As for the post-service medical evidence, private treatment records from Dr. R.F. show that in July 1997, the Veteran was treated for skin symptoms on his scalp.  It was noted that a diagnosis was not previously made, and that he did outdoor work, and wore a cap.  The impression was DLE (discoid lupus erythematosus).  An August 1997 notes TV (apparently "tinea versicolor") was just starting at his neck and shoulders.  His DLE was noted to be better, but still active.  A December 1999 report notes use of Plaquenil twice a day, with chronic DLE, and five Kenalog injections at the back of the scalp.  A report from Dr. R.H., dated in July 2001, noted chronic discoid lupus erythematosus, left posterior scalp, with topical treatment only until July 1998, when he was given oral Plaquenil.  The Veteran was last seen in December 1999, at which time he had minimally active DLE and he received one Kenalog injection.  

VA reports show the following: a VA skin disease examination report, dated in December 2000, shows that the Veteran was noted to have a history of discoid lupus for at least four or five years.  

A VA general medical examination report, dated in December 2000, shows that the Veteran complained of symptoms that included aching knees that would come and go, with no history of injury or swelling.  He also complained that his left knee gave way.  There was a history of an old gunshot wound to the left thigh.  He was noted to have a negative neurological history.  On examination, motor and sensory functions were intact.  Reflexes were 1+ and equal throughout.  The diagnoses included arthralgias without objective findings.  

A May 2001 report notes discoid lupus and tinea versicolor.

A December 2007 report contains an assessment of discoid lupus with "no evidence of systemic lupus."

In July 2009, he was noted to have primary discoid lupus, with two negative ANA (antinuclear antibody) tests.  His current neurological symptoms were noted to be "unlikely related to systemic lupus."    

In August 2009, he was noted to have very low folic acid and vitamin B-12 levels, which had been obtained to evaluate his peripheral neuropathy of several months' duration.    

Thereafter, there are multiple notations of peripheral neuropathy, hypertension, discoid lupus, and tobacco use, with supplementation that included external use of fluocinonide for a rash, and use of folic acid.

In August 2009, the Veteran was noted to have very low folic acid and B-12 levels.  He was started on weekly B-12 shots and folic acid supplementation.  

In October 2009, he was noted to have "numbness for a few months," more specifically, a numb tingling sensation in his fingertips and lower legs that he has noticed over the past few months."  His B-12 level was borderline low, and he was started on B-12 shots.  An EMG/NCV (electromyogram/nerve conduction study) was noted to show polyneuropathy, primarily axonal, mild in degree, and right peroneal mononeuropathy below the fibular head, mild in degree.  He was noted to have discoid lupus.  The assessment was peripheral neuropathy, likely related to lupus/B-12 deficiency and ETOH (alcohol) abuse.  He was counseled to stop drinking.  

In February 2010, the Veteran was noted to be getting worse.  He was noted to have numbness in his legs from his knees to his feet, and discoid lupus, with a history of smoking one pack of cigarettes per day since age 15.  He had received a workup for systemic lupus that was negative.  He had three negative ANAs and negative Sjögren's antibodies, and the examiner stated that it is extremely rare to see systemic lupus in a patient with a negative ANA.  She noted, "We did not feel he had systemic lupus when we last saw him."  

A January 2010 report notes a chronic history of peripheral neuropathy, discoid lupus, and gout, and contains assessments that include peripheral neuropathy.  

In August 2010, the Veteran was noted to have a history of numb tingling sensation to his fingertips and lower legs "that he has notice over the past two years," which is stable.  He was noted to have low B-6 levels for which he was taking thiamin.  

A VA progress note, dated in January 2012, notes peripheral nerve disease and folic acid deficiency.  

A VA Gulf War General Medical Examination disability benefits questionnaire (DBQ), dated in May 2012, shows that shows that the examiner noted that the Veteran's claims file had been reviewed, along with his CPRS (Computerized Patient Record System) files.  The Veteran was noted to have a history of discoid lupus, and polyneuropathy "likely related to B-12 and ETOH abuse."  The examiner stated that the Veteran does not have a multisymptom illness of unknown etiology.  His listed illness (to include discoid lupus and polyneuropathy) are less likely as not due to or caused by his Gulf War exposures.  The examiner explained that medical science and literature have insufficient data to link his discoid lupus or polyneuropathy to his Gulf War exposure.  

A VA hypertension DBQ, dated in August 2016, shows that the examiner noted that the Veteran's claims file and CPRS files had been reviewed.  The Veteran was noted not to have a history of being diagnosed with hypertension or isolated systolic hypertension, explaining that an August 2000 notation of hypertension was accompanied by blood pressure findings of 132/100 and 121/74, with another examiner noting a blood pressure of 121/74, who did not assign a diagnosis of hypertension, and who did not prescribe antihypertensive drug therapy.  That examiner noted that the Veteran was drinking a six-pack of beer per day.  The examiner further stated that the first time the Veteran was prescribed anti-hypertensive medication was in July 2008, at which time his blood pressure was 140/80, and there was a notation of hypertension.  The Veteran only filled one 90-day supply of this script (Norvasc).  In February 2010, he was noted to have blood pressure of 140/100, and again received one 90-day supply of Norvasc.  In May 2015, he was noted to have blood pressure of 139/83, and he received one 30-day supply of Inderal for complaints of headache, and not for elevated blood pressure.  The Veteran's weight was 278 pounds when was initially provided drug therapy for hypertension; he currently weighs 231 pounds.  He is not currently prescribed anti-hypertensive drug therapy; there is no history of an adverse cardiovascular event.  The Veteran has discoid lupus, not SLE; he receives no systemic therapy for this condition.  The Veteran receives sertraline and bupropion for his service-connected anxiety disorder.  He has a history of alcohol abuse.  There is no evidence of target organ damage from poorly-controlled hypertension.  The Veteran's service treatment records are negative for a diagnosis of hypertension, or for sustained blood pressure elevations consistent with such a diagnosis.  The Veteran's initial diagnosis of hypertension was not confirmed by blood pressure readings taken two or more times on at least three different days.  There is no history of diastolic blood pressure elevation to predominantly 100 or more.  His blood pressure readings were 154/94, 156/78, and 142/74.  The Veteran does not currently meet the accepted consensus criteria for a diagnosis of essential hypertension for a diagnosis of hypertension for VA disability rating purposes.  It does not appear that the Veteran has ever met VA disability rating standards for a diagnosis of essential hypertension.  The assessment of hypertension in an August 2000 VA report was a clear and unmistakable error that was not repeated by his treating physician at the time.  The diagnosis of hypertension in July 2008 was not based upon accepted national criteria, and does not meet VA disability rating standards.  Essential hypertension is a diagnosis of known pathophysiology, it is not a medically-unexplained chronic multisymptom illness secondary to Southwest Asia environmental hazard exposure.  Anxiety disorders such as PTSD can temporarily raise blood pressures, but they do not cause essential hypertension, nor can they permanently aggravate essential hypertension beyond its natural history.  Psychotropic medications containing norepinephrine reuptake inhibitors (NRI) can temporarily raise blood pressure, but the Veteran is not prescribed an NRI drug for his PTSD.  SLE can detrimentally impact the kidneys and lead to a secondary form of hypertension or permanently aggravate essential hypertension, but the Veteran does not suffer from SLE, or any form of chronic kidney disease.  He has been diagnosed with a cutaneous non-systemic form of lupus, i.e., discoid lupus.  The examiner concluded that it is not at least as likely as not that the Veteran's hypertension was manifested during active duty service, or a period of ACDUTRA, or that it results from an incident of such service, and that it is not at least as likely as not that the Veteran's hypertension is due to, or permanently aggravated beyond the natural progress by, his service-connected PTSD.

A VA peripheral nerves conditions DBQ, dated in August 2016, shows that shows that the examiner noted that the Veteran's claims file and CPRS files had been reviewed.  The DBQ notes the following: the Veteran's service treatment records were negative for complaints or findings of numbness, tingling, or neuropathy.  He was first treated by the VA neurology department in August 2009, with complaints of numbness and tingling in the fingertips and lower legs that had begun a few months before.  A neuromuscular specialist felt that his neuropathy was likely related to lupus, a B-12 deficiency, and/or ETOH abuse.  The Veteran reported his symptoms began as early as 2006.  EMG studies from 2009 and 2015 showed abnormal lower extremity findings.  The diagnosis was axonal sensorimotor polyneuropathy, with a date of diagnosis of September 2009.  The examiner stated that there is no evidence of polyneuropathy in service, or for many years following service.  Although alcohol is a potential cause, based on the timing of the Veteran's abstinence, and onset of his symptoms, this is less likely a cause of his disorder.  It is also less likely due to chemical exposure in the Gulf War due to the long latency between his presumed exposure and the onset of his symptoms.  His B-12 and B-6 deficiencies, and lupus, are more likely causes.  

A VA systemic lupus erythematous DBQ, dated in September 2016, shows that shows that the examiner noted that the Veteran's claims file and CPRS files had been reviewed.  The DBQ shows the following: the Veteran's contentions were summarized.  The Veteran has never been diagnosed with systemic lupus, or any other systemic autoimmune/connective tissue disease; he carries a diagnosis of discoid lupus.  His skin lesions have been addressed with hydroxychloroquine in the past; he is currently prescribed a topical steroid.  He has also been diagnosed with tinea versicolor of the trunk, which has been treated with topical antifungal agents.  The Veteran's service treatment records are negative for a diagnosis of discoid or systemic lupus.  He currently has cutaneous manifestations of DLE, with symptoms at the cheeks, ears, scalp and trunk, and hyperpigmentation.  The diagnosis was discoid lupus erythematosus, with a date of diagnosis of 1994.  The examiner concluded that the claim for systemic lupus is unverified, and that the Veteran's discoid lupus was not incurred on active duty, and is not due to, or caused by, his military duty or deployment exposures.  In addition, the Veteran's claim that his discoid lupus was caused by, or the result of, vaccines or drug therapies received while on active duty or in preparation for overseas deployment cannot be affirmed.  Drug-induced lupus generally causes a systemic lupus-like syndrome, and the symptoms disappear within days to weeks of the drug being discontinued.  Likewise, an infected hair follicle, folliculitis, is not a precipitate of an autoimmune disorder such as discoid lupus.  

The Veteran has a form of cutaneous lupus most characteristic in its distribution and appearance of discoid lupus.  He does not have systemic lupus, in that he is ANA negative, anti-SM antibody, and without bone marrow or renal involvement on laboratory review, and without ocular disease or inflammatory arthritis on physical examination.  Drugs have been implicated in the development of subacute cutaneous lupus, but not those listed by the Veteran.  Moreover, withdrawal of the offending agent usually leads to resolution of the skin disease.  Additionally, in cases of drug-induced discoid lupus, persistently detectable Sjögren auto-antibodies can be seen, which were not seen in the Veteran's case.  If any precipitate is to be implicated in the development of the Veteran's cutaneous lupus, it would be his tobacco abuse, which is strongly associated with the condition.  
      
With regard to the possibility of service connection on a direct and presumptive basis, the Board first notes that to the extent that the Veteran has argued that he had a skin disability, and/or hypertension, prior to his active duty that may have been aggravated by his active duty service, a pre-existing skin disability, to include lupus, and hypertension, are not shown or "noted" upon entrance into active duty, Crowe v. Brown, 7 Vet. App. 238 (1994), the presumption of soundness attaches, and the laws and regulations pertaining to the possibility of aggravation of a pre-existing disability are not for application.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  

The Board finds that the claims must be denied.  The service treatment records have been summarized, and they do not contain findings shown to be relevant, or any relevant diagnoses.  In an April 1991 redeployment examination report, and an associated "report of medical history," the Veteran stated that he was in good health, and he indicated that he did not have a history of skin diseases, high or low blood pressure, neuritis, or paralysis.  See also April 1991 Southwest Asia demobilization and redeployment medical evaluation (in which the Veteran stated that he did not have any diseases or injuries while in the Southwest Asia region).  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303 (a). 

With regard to the claim for hypertension, an essential component to entitlement to service connection is the current existence of the claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  In this case, the August 2016 VA hypertension DBQ shows that the examiner determined that the Veteran has never met VA disability rating standards for a diagnosis of essential hypertension.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and as it is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  It is also the most recent opinion of record.  See Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion).  Accordingly, service connection for hypertension is not warranted on any basis.  The Board further notes that even if it were to assume that hypertension was currently shown, service connection would still not be warranted, as discussed infra.

The weight of the evidence is also against the conclusion that hypertension, systemic lupus erythematosus, or an organic disease of the nervous system involving a lower extremity, was diagnosed within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  In this regard, the evidence shows that the Veteran has discoid lupus erythematosus, and not systemic lupus erythematosus.  

There is no evidence of any of the claimed disorders following service until at least 1997 (DLE).  This is over five years after separation from service.  There is no competent and probative opinion in favor of any of the claims on a direct basis.  The Veteran's axonal sensorimotor polyneuropathy, and discoid lupus erythematosus, have been attributed to B-12 and/or B-6 deficiencies, and tobacco and alcohol abuse.  This is consistent with his demonstrated history of B-6 and B-12 deficiency, tobacco abuse, and alcohol abuse.  To the extent that the Veteran may have any of the claimed disabilities due to tobacco abuse, or alcohol abuse, service connection is prohibited on such bases as a matter of law.  38 U.S.C. § 1103.  Accordingly, the Board finds that the preponderance of the evidence is against the claims on a direct and presumptive basis.   

With regard to the claim for hypertension, and the possibility of secondary service connection, the Board notes that service-connection is currently in effect for disabilities that include PTSD.  However, the Board finds that the weight of the evidence is against the claim.  See 38 C.F.R. § 3.310.  Even assuming arguendo that hypertension was currently shown, there is no competent opinion of record in support of the claim on a secondary basis.  The only competent opinion of record is the August 2016 VA opinion, and this opinion weighs against the claim for hypertension on a secondary basis.  To the extent that the examiner stated that the Veteran's hypertension has not been "permanently aggravated beyond the natural progress" by his PTSD, for  service connection based upon  aggravation by a service-connected  disability, 38 C.F.R. § 3.310(b) only  requires  "[a]ny increase  in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected  disease"; it does not  require that the non-service-connected disability be permanently made worse.  However, medical evidence should be viewed in its full context, and not characterized solely by the medical professional's choice of words.  Lee v. Brown, 10 Vet. App. 336, 338 (1997).  In this case, the examiner provided an extensive discussion of the issue, noting inter alia that the Veteran has never met VA disability rating standards for a diagnosis of essential hypertension.  The Board is satisfied, given the examiner's discussion, and the lack of any competent opinion in favor of the claim, that no further development is warranted, and that the preponderance of the evidence is against the claim.  Accordingly, service connection is not warranted on this basis. 

With regard to the possibility of service connection based on a period of ACDUTRA or INACDUTRA, the Veteran has not asserted that he sustained any relevant injury or treatment during any specific period of ACDUTRA or INADCUTRA. There is no relevant line of duty report of record.  There is no service or nonservice-medical evidence of treatment to show that he has any of the claimed conditions as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA, or an injury that was incurred in or aggravated by a period of INACDUTRA. Accordingly, service connection is not warranted for any of the claimed conditions based on any period of ACDUTRA or INACDUTRA.  38 U.S.C. § 101; 38 C.F.R. § 3.6.

The Veteran's service records show that his awards include the Kuwait Liberation Medal, and that he meets the criteria for consideration as a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317.  However, the Veteran is not shown to have an undiagnosed illness involving any of the claimed symptoms.  See e.g., May 2012 VA DBQ.  He has been shown to have discoid lupus erythematosus, and axonal sensorimotor polyneuropathy,  which are diagnosed conditions, and for which service connection may not be granted on this basis.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004).  The Board points out that although it has determined that hypertension is not currently shown, that this is also a diagnosed condition.  Id.  The Board therefore finds that the Veteran is not shown to have a "qualifying chronic disability" involving any of the claimed symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 are not applicable. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied on any basis.

The Board has also considered the Veteran's statements.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions, to the effect that the claimed disabilities were caused by the Veteran's service, and/or are related to a service-connected disability.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

Duties to Notify and Assist

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

In addition, where the Veteran "sufficiently identifies" other VA medical records that he desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has been afforded examinations in association with all claims, and etiological opinions have been obtained. 

In June 2016, the Board remanded these claims.  The Board directed that an attempt be made to obtain the Veteran's personnel records, and to determine whether or not he had duty in 1988; additional service personnel files were subsequently obtained, and inactive duty training in 1988 has been verified as stated on the cover page of this decision.  The Board further directed that the Veteran be contacted and notified that he may submit additional medical evidence in support of his claim, and in July 2016, this was done.  In December 2016, the Appeals Management Center determined that records from the VA health care facility in Greenville could not be obtained.  See VA Form 21-0820, dated in December 2016.  Finally, the Board directed that the Veteran be afforded examinations, and that etiological opinions be obtained.  In August and September of 2016, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for hypertension, to include an undiagnosed illness manifested by hypertensive symptoms, is denied. 

Service connection for lupus erythematosus, to include discoid lupus erythematosus, and an undiagnosed illness manifested by skin symptoms, is denied.

Service connection for a neurological disability of the bilateral lower extremities, to include an undiagnosed illness manifested by neurological symptoms in a lower extremity, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


